Per Curiam:
The auditor found that the accountant had managed the estate conscientiously and to the best of his ability; that while he lacked business qualifications, yet his integrity and his intention to act for the best interests of his cestui que trust were unimpeached. In view, however, of the fact that the estate had not been well managed, he reduced the commissions of the accountant and imposed one half of the costs of the audit upon him. The court confirmed the decision of the auditor.
We discover nothing inequitable in their conclusion, in considering the whole evidence in the case.
Decree affirmed and appeal dismissed, at the costs of the appellant.